

Exhibit 10.14(a)
WELLTOWER INC.
2020-2022 LONG-TERM INCENTIVE PROGRAM
1.Purpose. This 2020-2022 Long-Term Incentive Program (the “Program”) is adopted
pursuant to the Welltower Inc. 2016 Long-Term Incentive Plan (the “Equity Plan”)
and any successor equity plan and is intended to provide an incentive for
superior work and to motivate executives and employees of Welltower Inc. (the
“Company”) toward even higher achievement and business results, to tie their
goals and interests to those of the Company and its stockholders and to enable
the Company to attract and retain highly qualified executives and employees. The
Program is for the benefit of Participants (as defined below).
2.    Definitions. Capitalized terms used herein without definitions shall have
the meanings given to those terms in the Equity Plan. In addition, as used
herein:
“Adjusted Annualized EBITDA” means the Company’s earnings before interest,
taxes, depreciation and amortization, excluding unconsolidated entities and
including adjustments for stock-based compensation expense, provision for loan
losses, gains/losses on extinguishment of debt, gains/losses/impairments on
properties, gains/losses on derivatives and financial instruments, other
expenses, and additional other income for the three month period beginning on
October 1, 2022 and ending on December 31, 2022, and then expressed on an
annualized basis.
“All REIT Index” means the MSCI US REIT Index.
“Annualized TSR Percentage” means (1 + TSR)^(1/3) - 1.
“Award” means a grant to a Participant hereunder. The Company intends that while
Awards may be granted under the Program in any form of grant permitted under the
Equity Plan not in conflict with the terms of the Program, the two types of
Awards that are intended to be granted are (1) Performance Awards and (2)
Time-Based Awards in the form of restricted stock units with vesting based on
the completion of specified periods of continuous service with the Company and
its subsidiaries.
“Award Notice” means the restricted stock unit award agreement with a
Participant that sets forth the terms, conditions and limitations of the
Participant’s participation in this Program, including, without limitation and
as may be applicable, the Participant’s Target Award, the Participant’s
threshold, target, and high payout multiples and the Time Restriction.
“Cause” for termination of the Participant’s employment for purposes of Section
7 means (a) if the Participant is a party to an employment agreement with the
Company immediately prior to such termination, and “Cause” is defined therein,
then “Cause” shall have the meaning set forth in such employment agreement, or
(b) if the Participant is not party to an employment agreement with the Company
immediately prior to such termination or the Participant’s employment agreement
does not define “Cause,” then “Cause” shall mean: (i) negligence or willful
misconduct by the Participant in connection with the performance of his or her
material duties as an employee of the Company or any Subsidiary; (ii) a breach
by the Participant of any of his or her material duties as an employee of the
Company or any Subsidiary, including but not limited to the provisions of
Section 4 herein; (iii) conduct by the Participant against the material best
interests of the Company or any Subsidiary, including but not limited to
embezzlement or misappropriation of corporate assets, or a material act of
statutory or common law fraud against the Company, any Subsidiary or the
employees of either the Company or any Subsidiary; (iv) conviction for or plea
of nolo contendere to any crime that is a felony, involves moral turpitude, or
was committed in connection with the performance of Participant’s job
responsibilities for the Company; (v) indictment of the Participant of a felony
or a misdemeanor involving moral turpitude and such indictment has a material
adverse effect on the interests or reputation of the Company or any Subsidiary;
(vi) the intentional and willful failure by Participant to substantially perform
his or her job responsibilities to the Company (other than any such failure
resulting from Participant’s


1



--------------------------------------------------------------------------------




incapacity due to physical or mental disability) after a demand for substantial
performance is made by the Company; (vii) the failure by Participant to
satisfactorily perform his or her job responsibilities to the Company (other
than any such failure resulting from Participant’s incapacity due to physical or
mental disability); or (viii) a breach by Participant of any of the Company’s
policies and procedures, including but not limited to the Company’s Code of
Business Conduct & Ethics.
“Change in Corporate Control” shall have the same meaning as set forth in
Section 10.1(a) of the Equity Plan and Section 10.1(c) of the Equity Plan. In
addition, in order to qualify as a “Change in Corporate Control”, an event must
also meet the requirements for a “change in the ownership or effective control
of a corporation, or a change in the ownership of a substantial portion of the
assets of a corporation” with the meaning of Treas. Reg. §1.409A-3(i)(5).
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Stock” means the Company’s common stock, par value $1.00 per share,
either currently existing or authorized hereafter.
“Common Stock Price” means, as of a particular date, the average of the Fair
Market Value of one share of Common Stock over the 20 consecutive trading days
ending on, and including such date (or if such date is not a trading day, the
most recent trading day immediately preceding such date); provided that, if such
date is the date upon which a Change in Corporate Control occurs, the Common
Stock Price as of such date shall be equal to the fair value, as determined by
the Compensation Committee, of the total consideration paid or payable in the
transaction resulting in the Change in Corporate Control for one share of Common
Stock.
“Disability” for termination of the Participant’s employment for purposes of
Section 7 means (a) if the Participant is a party to an employment agreement
with the Company immediately prior to such termination, and “Disability” is
defined therein, then “Disability” shall have the meaning set forth in such
employment agreement, or (b) if the Participant is not party to an employment
agreement with the Company that defines “Disability,” then “Disability” shall
have the same meaning as defined in the Equity Plan.
“Dividend Value” means the aggregate amount of dividends and other distributions
paid on one Share for which the record date occurred on or after the first day
of the Restrictive Determination Period and prior to the final settlement date
at which shares of Common Stock are issued to a Participant (excluding dividends
and distributions paid in the form of additional Shares).
“Earned Award” means, with respect to a Participant and such individual’s
Performance Award, the actual number of shares of Common Stock that were earned
by such Participant pursuant to this Program at the end of the Performance
Period based on the achievement of the performance goals set forth in Section 5.
“Equity Plan” means the Welltower Inc. 2016 Long-Term Incentive Plan, as amended
from time to time.
“Fair Market Value” means, as of any given date, the fair market value of a
security which shall be the closing sale price reported for such security on the
principal stock exchange or, if applicable, any other national exchange on which
the security is traded or admitted to trading on such date on which a sale was
reported. If there are no market quotations for such date, the determination
shall be made by reference to the last date preceding such date for which there
are market quotations.
“Good Reason” for termination of the Participant’s employment for purposes of
Section 7 means (a) if the Participant is a party to an employment agreement
with the Company immediately prior to such termination, and “good reason” is
defined therein, then “Good Reason” shall have the meaning set forth in such
employment agreement, or (b) if the Participant is not party to an employment
agreement with the Company immediately prior to such termination and/or the
Participant’s employment agreement does not define “Good Reason”: (i) a
substantial adverse change, not consented to by the Participant, in the nature
or scope of the Participant’s responsibilities, authorities, powers, functions,
or duties; or (ii) a breach by the Company of any of its material obligations


2



--------------------------------------------------------------------------------




hereunder. Unless otherwise provided in an employment agreement to which the
Participant is a party immediately prior to such termination, to constitute
“good reason termination,” the Participant must: (1) provide written notice to
the Company within 90 days of the initial existence of the event constituting
“Good Reason;” (2) may not terminate his or her employment unless the Company
fails to substantially remedy the event constituting “Good Reason” within 30
days after such notice has been given; and (3) the Participant must terminate
employment with the Company no later than 30 days after the end of the 30-day
period in which the Company fails to substantially remedy the event constituting
“Good Reason.”
“Health Care Facilities” means any senior housing facilities or facilities used
or intended primarily for the delivery of health care services, including,
without limitation, any active adult communities, independent living facilities,
assisted living facilities, skilled nursing facilities, inpatient rehabilitation
facilities, ambulatory surgery centers, outpatient medical treatment facilities,
medical office buildings, hospitals not excluded below, or any similar types of
facilities or enterprises, but in any event excluding acute care hospitals or
integrated health care delivery systems that include acute care hospitals.
“Health Care REIT Index” means the FTSE NAREIT Health Care REIT Index (or a
successor index including a comparable universe of publicly traded U.S. real
estate investment trusts), in each case adjusted and reweighted to exclude the
Company from the index. As of the beginning of the Performance Period, the FTSE
NAREIT Health Care REIT Index (excluding the Company) was comprised of Ventas,
Inc, Healthpeak Properties, Inc., Omega Healthcare Investors, Healthcare Trust
of America, Inc., Healthcare Realty Trust, National Health Investors, Medical
Properties Trust, Community Healthcare Trust, Inc., Sabra Health Care REIT, LTC
Properties, New Senior Investment Group, Physicians Realty Trust, Universal
Health Realty Income Trust, Care Trust REIT, , Diversified Healthcare Trust, and
Global Medical REIT. Any health care REIT organization that is not in existence
for the entire Performance Period shall be omitted from this index.
“Index Return” means, with respect to the Performance Period, the return of
either the Health Care REIT Index, or the All REIT Index, as applicable, over
the Performance Period expressed as a percentage. For the avoidance of doubt,
the intent of the Compensation Committee is that Index Return over the
Performance Period be calculated in a manner designed to produce a fair
comparison between the Company’s TSR and the Index Return for the purpose of
determining Relative Performance. In the case of the Health Care REIT Index, the
Index Return shall be computed as the sum of each component company’s weighted
TSR with each component company’s weight as the average of its relative market
capitalization at the beginning of the Performance Period.
“Net Debt + Preferred” means the sum of (a) the Company’s long-term debt, less
cash and cash equivalents, and (b) the total amount of the Company’s preferred
stock as of the end of the Performance Period (or other applicable designated
period).
“Participant” means an executive or employee of the Company or any Subsidiary
selected by the Compensation Committee to participate in the Program.
“Performance Award” means an award, expressed as a number of restricted stock
units, that vests upon the achievement of performance goals at the end of a
Performance Period.
“Performance Period” means the period commencing on January 1, 2020 and
concluding on the earlier of (i) December 31, 2022, or (ii) a Change in
Corporate Control.
“Program” means this Welltower Inc. 2020-2022 Long-Term Incentive Program, as
amended from time to time.
“Qualified Termination” means termination of a Participant’s employment for Good
Reason, by reason of the Participant’s death, Disability, by the Company without
Cause, Retirement and in the case of a Participant who is party to an employment
agreement with the Company, a non‑renewal by the Company of the term of such
agreement.


3



--------------------------------------------------------------------------------




“Relative Performance” means the Company’s TSR relative to the applicable Index
Return, as expressed as an Annualized TSR Percentage.
“Restricted Period” means a period of one year for a Participant holding the
title of Senior Vice President or above at the time of termination of employment
and a period of six (6) months for a Participant holding the title of Vice
President at the time of termination of employment. For any Participant holding
a title below the level of Vice President (including but not limited to
Assistant Vice President, Director or Manager), there shall be no
post-employment Restricted Period.
“Restrictive Determination Period” means (a) the Performance Period in the case
of a Performance Award and (b) the period of time during which the applicable
Time Restriction has not lapsed in the case of a Time-Based Award.
“Retirement” means the voluntary termination of employment by a Participant
after attaining age 55 and completing ten consecutive full years of service;
provided, however, that the sum of the Participant’s age and consecutive full
years of service to the Company shall be equal to 70 or more; and provided
further that the Participant (a) delivers to the Company, so that the Company
receives or is deemed to have received in accordance with Section 12(i) at least
six months prior to the date of his or her retirement, written notice specifying
such retirement date, (b) remains in the continuous service of the Company from
the date the written notice is received until his or her retirement date, and
(c) enters into a retirement agreement with the Company in such form as shall be
determined by the Company from time to time that includes both (i) a customary
release of claims covering the Company and its affiliates, and (ii) an
affirmation of continued compliance with the non-competition, non-solicitation,
non-disparagement and non-disclosure covenants in favor of the Company and
related persons as set forth in Section 4.
“Target Award” means a Participant’s target award, expressed as a number of
restricted stock units, for the Performance Period, as set forth in the
Participant’s Award Notice.
“Time-Based Award” means an award, expressed as a number of restricted stock
units, that vests upon the lapse of the Time Restriction. (A Time-Based Award is
a type of “Other Stock Unit Award” as classified under the Equity Plan.)
“Time Restriction” means the period of time set forth in the Award Notice during
which a Time-Based Award (or portion thereof) is unvested and forfeitable based
on the completion of periods of continued employment with the Company or as
otherwise expressly set forth in this Program.
“Total Shareholder Return” or “TSR” means for the common stock of the applicable
company, the total shareholder return (share price appreciation/depreciation
during the applicable Performance Period plus the value attributable to
reinvested dividends paid on the shares during the applicable Performance
Period). The TSR shall be expressed as a percentage. The calculation of TSR will
be based on the average closing price of the shares for the twenty trading days
immediately preceding the first day of the Performance Period and the average
closing price of the shares for the twenty trading days immediately preceding
the last day of the applicable Performance Period. The TSR will be calculated
assuming that cash dividends (including extraordinary cash dividends) paid on
the shares are reinvested in additional shares on the ex-dividend date and that
any securities distributed to shareholders in a spinoff transaction are sold and
the proceeds reinvested in additional shares on the ex-dividend date.
“Vested Unit Award” means a Time-Based Award (or portion thereof) that is fully
vested and nonforfeitable due to the lapse of the applicable Time Restriction.
3.    Administration
(a)    The Program shall be administered by the Compensation Committee in
accordance with the Equity Plan. The Compensation Committee shall have the
discretionary authority to make all determinations (including, without
limitation, the interpretation and construction of the Program and the
determination of relevant


4



--------------------------------------------------------------------------------




facts) regarding the entitlement to any Award hereunder and the amount of any
Award to be paid under the Program (including the number of shares of Common
Stock issuable to any Participant), provided such determinations are not made in
bad faith and are not inconsistent with the terms, purpose and intent of the
Program. The Compensation Committee may delegate to one or more officers or
employees of the Company some or all of its authority to administer the Program
as described in this Section 3, and in the event of such delegation, references
to the Compensation Committee in this Section 3 shall apply in the same manner
to such delegate or delegates to the extent of such delegated authority. In
particular, but without limitation and subject to the foregoing, the
Compensation Committee shall have the authority:
(i)    to select Participants under the Program in its sole discretion;
(ii)    with respect to Performance Awards, to determine the Target Award and
any formula or criteria for the determination of the Target Award for each
Participant and such individual’s Performance Award and to determine the Earned
Award;
(iii)    with respect to Time-Based Awards, to determine the applicable Time
Restriction;
(iv)    to determine the terms and conditions, consistent with the terms of this
Program, which shall govern Award Notices and all other written instruments
evidencing an Award hereunder, including the waiver or modification of any such
conditions;
(v)    to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Program as it shall from time to time deem advisable;
and
(vi)    to interpret the terms and provisions of the Program and any Award
granted under the Program (and any Award Notices or other agreements relating
thereto) and to otherwise supervise the administration of the Program.
(b)    Subject to the terms hereof, all decisions made by the Compensation
Committee (or any officer or employee of the Company to whom it has delegated
some or all of its authority to administer the Program) not made in bad faith
pursuant to the Program shall be final, conclusive and binding on all persons,
including the Company and the Participants. No member of the Compensation
Committee, and no officer or employee of the Company acting on behalf of the
Compensation Committee, shall be personally liable for any action,
determination, or interpretation taken or made not in bad faith with respect to
this Program, and all members of the Compensation Committee and each and every
officer or employee of the Company acting on their behalf shall, to the fullest
extent not prohibited by law, be fully indemnified and protected by the Company
in respect of any such action, determination or interpretation.


5



--------------------------------------------------------------------------------




4.    Conditions of Participation
As a condition of entitlement to participate in the Program, whether or not the
Participant receives any payment or other benefit under the Program, each
Participant shall comply with the following restrictive covenants.
(a)    Protection of Confidential Information.    Participant, both during
employment with the Company and thereafter, shall not, directly or indirectly,
disclose or make available to any person, firm, corporation, association or
other entity for any reason or purpose whatsoever, any Confidential Information
(as defined below) except as may be required for Participant to perform in good
faith his or her job responsibilities to the Company while employed by the
Company. Upon Participant’s termination of employment, Participant shall return
to the Company all Confidential Information and shall not retain any
Confidential Information in Participant’s possession that is in written or other
tangible form and shall not furnish any such Confidential Information to any
third party, except as provided herein. Notwithstanding the foregoing, this
Section 4(a) shall not apply to Confidential Information that (i) was publicly
known at the time of disclosure to Participant, (ii) becomes publicly known or
available thereafter other than by any means in violation of this Section 4 or
any other duty owed to the Company by Participant, (iii) is lawfully disclosed
to Participant by a third party, or (iv) is required to be disclosed by law or
by any court, arbitrator or administrative or legislative body with actual or
apparent jurisdiction to order Participant to disclose or make accessible any
information or is voluntarily disclosed by Participant to law enforcement or
other governmental authorities. Furthermore, in accordance with the Defend Trade
Secrets Act of 2016, Participant will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (x) is made (i) in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (y)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. As used in this Program, Confidential
Information means, without limitation, any non-public confidential or
proprietary information disclosed to Participant or known by Participant as a
consequence of or through Participant’s relationship with the Company, in any
form, including electronic media. Confidential Information also includes, but is
not limited to the Company’s business plans and financial information, marketing
plans, and business opportunities. Nothing herein shall limit in any way any
obligation Participant may have relating to Confidential Information under any
other agreement, promise or duty to the Company.
(b)    Non-Competition.    In the course of the performance of Participant’s job
responsibilities for the Company, Participant has obtained and will continue to
obtain extensive and valuable knowledge and information concerning the Company’s
business (including confidential information relating to the Company and its
operations, intellectual property, assets, contracts, customers, personnel,
plans, marketing plans, research and development plans and prospects).
Accordingly, during employment with the Company and for the applicable
Restricted Period following Participant’s termination of employment, Participant
will not engage in any business activities on behalf of any enterprise which
competes with the Company or any of its affiliates in the business of (i)
ownership or operation of Health Care Facilities; (ii) investment in or lending
to Health Care Facilities (including to an owner or developer of Health Care
Facilities); (iii) management of Health Care Facilities; or (iv) provision of
any consulting, advisory, research or planning or development services to Health
Care Facilities.
Participant will be deemed to be engaged in such competitive business activities
if Participant participates in such a business enterprise as an employee,
officer, director, consultant, agent, partner, proprietor, or other participant;
provided that the ownership of no more than two percent (2%) of the stock of a
publicly traded corporation engaged in a competitive business shall not be
deemed to be engaging in competitive business activities. If Participant
provides services to an enterprise that has some activities that compete with
the Company or any of its affiliates in any area described above and other
activities that do not compete with the Company or any of its affiliates in any
of the areas described above, then so long as Participant provides services
exclusively to the portion of such enterprise that does not compete with the
Company and its affiliates, Participant will not be deemed to be engaged in a
competitive business activity as described in this Section 4(b).
(c)    Non-Solicitation.    During employment with the Company and for one year
following the end of Participant’s employment with the Company, Participant, to
the fullest extent not prohibited by applicable law, directly or indirectly,
individually or on behalf of any other person or entity, including Participant,
will not


6



--------------------------------------------------------------------------------




encourage, induce, attempt to induce, recruit, attempt to recruit, solicit or
attempt to solicit or participate in any way in hiring or retaining for
employment, contractor or consulting opportunities anyone who is employed or
providing full-time services as a consultant at that time by the Company or any
subsidiary or affiliate of the Company.
(d)    Non-Disparagement.    At all times during and following Participant’s
employment with the Company, Participant will not make or direct anyone else to
make on Participant’s behalf any disparaging or untruthful remarks or
statements, whether oral or written, about the Company, its operations or its
products, services, affiliates, officers, directors, employees, or agents, or
issue any communication that reflects adversely on or encourages any adverse
action against the Company. Participant will not make any direct or indirect
written or oral statements to the press, television, radio, on social media or
to, on or through other media or other external persons or entities concerning
any matters pertaining to the business and affairs of the Company, its
affiliates or any of its officers or directors. The restrictions described in
this paragraph shall not apply to any truthful statements made in response to a
subpoena or other compulsory legal process or to law enforcement or other
governmental authorities.
(e)    Remedies.    For the avoidance of doubt, any breach of any of the
provisions in this Section 4 shall constitute a material breach by Participant.
Notwithstanding any other provision of this Program, by becoming entitled to
receive any payments or other benefits under this Program, Participant is deemed
to have agreed that damages would be an inadequate remedy for the Company in the
event of a breach or threatened breach by Participant of any of Sections 4(a)
through 4(d), inclusive. In the event of any such breach or threatened breach,
and without relinquishing any other rights or remedies that the Company may
have, including but not limited to the forfeiture or repayment by Participant of
any payments or benefits otherwise payable or paid to Participant under this
Program, the Company may, either with or without pursuing any potential damage
remedies and without being required to post a bond, obtain from a court of
competent jurisdiction, and enforce, an injunction prohibiting Participant from
violating this Section 4 and requiring Participant to comply with its
provisions. The Company may present this Section 4 to any third party with which
Participant may have accepted employment, or otherwise entered into a business
relationship, that the Company contends violates this Section 4, if the Company
has reason to believe Participant has or may have breached a provision of this
Section 4.
5.    Determination of Awards
(a)    Each Participant’s Award Notice shall specify, as applicable, such
Participant’s Target Award (expressed as a number of restricted stock units) and
threshold, target, and high payout multiples or Time Restriction.
(b)    With regard to a Performance Award, the percentage of a Participant’s
Target Award that may be earned for the Performance Period shall be determined
as follows: 50 percent of the Target Award shall be earned based on the
Company’s Relative Performance to the Health Care REIT Index; 25 percent of the
Target Award shall be earned based on the Company’s Relative Performance to the
All REIT Index; and 25 percent of the Target Award shall be earned based on the
Company’s (Net Debt + Preferred) / Adjusted Annualized EBITDA ratio; all as
further set forth on Exhibit A.
(c)    Depending on the score for each of the performance goals of a Performance
Award as determined pursuant to Exhibit A, the Earned Award for the Performance
Period shall be determined based on the Participant’s individual threshold,
target and high payout multiples described in the Participant’s Award Notice.
For performance between two different tiers, the percentage payable shall be
calculated using linear interpolation between tiers. The level of achievement
for each listed performance goal shall be determined independently.
(d)    With regard to a Time-Based Award, the Time Restriction included in the
Award Notice shall generally not be less than three years from the Date of
Grant; provided, that such an Award Notice may permit pro rata vesting over such
time.
(e)    Except as otherwise provided herein, the Earned Award and Vested Unit
Award shall be settled in shares of Common Stock upon satisfaction of the
requirements as set forth in Section 8.


7



--------------------------------------------------------------------------------




6.    Change in Corporate Control. In the event that prior to December 31, 2022,
a Change in Corporate Control occurs, then the following provisions shall apply:
(a)    In the case of a Performance Award, each such outstanding Award will be
deemed earned as of the date of such Change in Corporate Control in accordance
with the computation described in Section 5(b) as if the Performance Period
ended on the day prior to the consummation of the Change in Corporate Control,
except that corporate metrics not tied to TSR shall be calculated based on the
results through the most recent completed fiscal quarter, but each Award shall
further be multiplied by a fraction, the numerator of which shall be the number
of full and partial months from the beginning of the Performance Period through
the Change in Corporate Control and the denominator of which shall be 36.
Notwithstanding Sections 4 and 8(b), any shares of Common Stock issued to
satisfy such outstanding Earned Awards shall be fully vested and nonforfeitable.
(b)    In the case of a Time-Based Award, the Time Restriction applicable to
such Time-Based Award shall lapse in its entirety and such award shall become a
Vested Unit Award if either (i) the successor company (or a subsidiary thereof)
does not assume, convert, continue or otherwise replace such other awards on
proportionate and equitable terms or (ii) the Participant is terminated without
Cause upon or within 12 months following the Change in Corporate Control.
7.    Termination of Participant’s Employment.
(a)    If a Participant’s employment with the Company terminates, the provisions
of this Section 7 shall govern the treatment of the Participant’s Award
exclusively, regardless of the provisions of any employment, change in control
or other agreement or arrangement to which the Participant is a party, or any
termination or severance policies of the Company then in effect, which shall be
superseded by this Program.
(b)    In the event of termination of a Participant’s employment by reason of a
Qualified Termination prior to the end of the applicable Restrictive
Determination Period, then the following provisions shall apply:
(i)    In the case of a Performance Award, the Compensation Committee shall
determine the Participant’s Earned Award in accordance with the computation
described in Section 5(b) as if the Performance Period ended on the calendar
quarter end immediately preceding the date of the Participant’s Qualified
Termination; provided, however, that the Earned Award of such terminated
Participant for the Performance Period shall be multiplied by a fraction, the
numerator of which shall be the number of complete months during which the
Participant was an employee of the Company during the Performance Period and the
denominator of which shall be the total number of months in the Performance
Period. The pro-rated Earned Award shall be paid out in shares of Common Stock
that are fully vested.
(ii)    In the case of a Time-Based Award, the Participant shall retain the
portion of the Time-Based Award that is a Vested Unit Award. Unless otherwise
determined by the Compensation Committee, the unvested portion of the Time-Based
Award shall, without payment of any consideration by the Company, automatically
and without notice terminate, be forfeited and be and become null and void and
neither the Participant nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
such unvested portion of the Time-Based Award.
(c)    In the event of termination of a Participant’s employment by reason of a
Qualified Termination after the end of the applicable Restrictive Determination
Period, any portion of the Participant’s Earned Award or Time-Based Award that
has not yet been settled shall become fully vested and shall be paid out in
shares of Common Stock.
(d)    As a condition of receiving any payments or benefits under this Program
on account of Participant’s Qualified Termination, the Company may, in its sole
discretion, require Participant to deliver an irrevocable, effective release of
claims in the form determined by the Company and/or an affirmation of continued


8



--------------------------------------------------------------------------------




compliance with the non-competition, non-solicitation, non-disparagement and
non-disclosure covenants in favor of the Company and related persons as set
forth in Section 4.
(e)    In the event of a termination of a Participant’s employment for any
reason other than a Qualified Termination prior to the end of the applicable
Restrictive Determination Period, except as otherwise set forth in the
Participant’s Award Notice or as otherwise determined by the Compensation
Committee, the Award held by the Participant during the Performance Period or
portion of the Award for which the Time Restriction has not lapsed shall,
without payment of any consideration by the Company, automatically and without
notice terminate, be forfeited and be and become null and void, and neither the
Participant nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
Award. In the event of a termination of a Participant’s employment for any
reason other than a Qualified Termination after the end of the applicable
Restrictive Determination Period, any portion of the Earned Award or Time-Based
Award that has not yet been settled in shares of Common Stock shall be
forfeited.
8.    Payment of Awards.
(a)    As soon as practicable following the end of the applicable Restrictive
Determination Period:
(i)    The portion of a Time-Based Award for which the Time Restriction has
lapsed shall be settled in shares of Common Stock; and
(ii)    In the case of a Performance Award, the Compensation Committee shall
determine the amount of each Participant’s Earned Award, if any, with respect to
the Performance Period.
The date on which such settlement of the Awards occurs shall be referred to
herein as the “Issuance Date”. In no event shall the Issuance Date with respect
to the end of the Restrictive Determination Period for an Award be later than 74
days after the end of the applicable Restrictive Determination Period or on such
later date as provided by the Compensation Committee (or in the case of a
Performance Award, as set forth under Section 8(b) below); provided that (i) in
the case of the Performance Period (in the case of a Performance Award) or Time
Restriction (in the case of a Time-Based Award) that ends upon a Change in
Corporate Control, the Issuance Date shall be no later than immediately prior to
the consummation of the Change in Corporate Control, and (ii) in the case of a
determination required by Section 7(b), the Issuance Date shall generally be no
later than 74 days after the date of the Participant’s Qualified Termination or
on such later date as provided by the Compensation Committee.
(b)    Except as otherwise provided in Sections 6 and 7, on the vesting date
described below, the Company shall issue to each Participant (or such
Participant’s estate or beneficiary, if applicable) with regard to a Performance
Award a number of shares of Common Stock equal to the vested portion of the
Earned Award. Subject to a Participant’s continued employment with the Company
or a subsidiary and continued compliance with the restrictive covenants set
forth in Section 4 through such date, the shares subject to a Participant’s
Earned Award shall be vested as of the date that the Compensation Committee
shall determine the amount of each Participant’s Earned Award, if any, with
respect to the Performance Period. In addition, on the vesting date (or on the
Issuance Date with regard to an Earned Award settled in accordance with Section
6 or 7), the Company shall pay in cash to each Participant (or such
Participant’s estate or beneficiary, if applicable) an amount equal to the
Dividend Value multiplied by the number of shares issued pursuant to Section 6,
Section 7 or this Section 8(b) on such date.
(c)    Except as otherwise provided in Sections 6 and 7, the Company shall issue
to each Participant (or such Participant’s estate or beneficiary, if applicable)
with regard to a Time-Based Award a number of shares of Common Stock equal to
the vested portion of the Time-Based Award on the Issuance Date. In addition, on
the Issuance Date, the Company shall pay in cash to each Participant (or such
Participant’s estate or beneficiary, if applicable) an amount equal to the
Dividend Value multiplied by the number of shares issued pursuant to Section 6,
Section 7 or this Section 8(c) on such date.


9



--------------------------------------------------------------------------------




9.    Adjustments. Without duplication with the provisions of Sections 3 and 11
of the Equity Plan, if (i) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
Shares, sale of all or substantially all of the assets or Shares of the Company
or a transaction similar thereto, (ii) any stock dividend, stock split, reverse
stock split, stock combination, reclassification, recapitalization, or other
similar change in the capital structure of the Company, or any distribution to
holders of Shares other than ordinary cash dividends, shall occur or (iii) any
other event shall occur which in the judgment of the Compensation Committee
necessitates action by way of adjusting the terms of the Program, then and in
that event, the Compensation Committee shall take such action as shall be
necessary to maintain the Participants’ rights hereunder so that they are
substantially the same rights existing under this Program prior to such event.
10.    Restrictions and Conditions; Non-Transferability of Awards. Subject to
the provisions of the Equity Plan and this Program, except as may otherwise be
permitted by the Compensation Committee, a Participant shall not be permitted
voluntarily or involuntarily to sell, assign, transfer, or otherwise encumber or
dispose of the restricted stock units or an Award; provided that the foregoing
restriction shall not apply to Shares actually issued to a Participant.
11.    Withholding of Tax. Unless otherwise agreed to between the Company and a
Participant, the Company will cause the required minimum tax withholding
obligation (or such other rate that will not cause an adverse accounting
consequence or cost) to be satisfied by withholding a number of Shares to be
issued to a Participant with an aggregate Fair Market Value that would satisfy
the withholding amount due. The Company’s obligation to deliver stock
certificates (or evidence of book entry) to any Participant is subject to and
conditioned on tax withholding obligations being satisfied by such Participant
or through the Company’s exercise of its authority. The Compensation Committee
expressly provides that the required minimum tax withholding obligation (or such
other rate that will not cause an adverse accounting consequence or cost) of an
Award granted to a Participant who is an officer within the meaning of Rule
16a-1(f) promulgated under the Securities Exchange Act of 1934, as amended,
shall be satisfied by withholding a number of Shares to be issued to the
Participant with an aggregate Fair Market Value that satisfies the withholding
amount due.
12.    Miscellaneous.
(a)    Amendment and Termination. The Company reserves the right to amend or
terminate the Program at any time in its discretion without the consent of any
Participant, but no such amendment shall adversely affect the rights of the
Participants with regard to outstanding Awards in any material respect.
(b)    No Contract for Continuing Services. This Program shall not be construed
as creating any contract for continued services between the Company or any of
its Subsidiaries and any Participant, and nothing herein contained shall give
any Participant the right to be retained as an employee or consultant of the
Company or any of its Subsidiaries or to receive any future awards or benefits
under the Equity Plan.
(c)    Governing Law. The Program and each Award Notice awarded under the
Program shall be construed in accordance with and governed the laws of the State
of Ohio, without regard to principles of conflict of laws of such state;
provided, however, that matters of corporate law, including the issuance of
shares of Common Stock, shall be governed by the General Corporation Law of the
State of Delaware.
(d)    Arbitration.    Subject to Section 4(e) hereof, all claims, disputes,
questions, or controversies arising out of or relating to this Program, will be
resolved exclusively in final and binding arbitration held under the auspices of
Judicial Arbitration & Mediation Services, Inc. (“JAMS”) in accordance with JAMS
then current Employment Arbitration Rules and Procedures, or successor rules
then in effect. The arbitration will be held in New York, New York, and will be
conducted and administered by JAMS or, in the event JAMS does not then conduct
arbitration proceedings, a similarly reputable arbitration administrator.
Participant and the Company will select a mutually acceptable, neutral
arbitrator from among the JAMS panel of arbitrators. Except as provided by this
Program, the Federal Arbitration Act will govern the administration of the
arbitration proceedings. The arbitrator will apply the substantive law (and the
law of remedies, if applicable) of the State of Ohio, or federal law, if Ohio
law is preempted, and the arbitrator is without jurisdiction to apply any
different substantive law. Participant and the


10



--------------------------------------------------------------------------------




Company will each be allowed to engage in adequate discovery, the scope of which
will be determined by the arbitrator consistent with the nature of the claim(s)
in dispute. The arbitrator will have the authority to entertain a motion to
dismiss and/or a motion for summary judgment by any party and will apply the
standards governing such motions under the Federal Rules of Civil Procedure. The
arbitrator will render a written award and supporting opinion that will set
forth the arbitrator’s findings of fact and conclusions of law. Judgment upon
the award may be entered in any court of competent jurisdiction. The Company
will pay the arbitrator’s fees, as well as all administrative fees, associated
with the arbitration. Each party will be responsible for paying its own
attorneys’ fees and costs (including expert witness fees and costs, if any),
provided, however, that the arbitrator may award attorney’s fees and costs to
the prevailing party, except as prohibited by law. If the Company is the
prevailing party, the arbitration may award some or all of the costs for the
arbitrator’s fees and/or other administrative fees to the fullest extent not
prohibited by law. The existence and subject matter of all arbitration
proceedings, including, any settlements or awards thereunder, shall remain
confidential.
(e)    Construction. Wherever appropriate, the use of the masculine gender shall
be extended to include the feminine and/or neuter or vice versa; and the
singular form of words shall be extended to include the plural; and the plural
shall be restricted to mean the singular.
(f)    Headings. The Section headings and Section numbers are included solely
for ease of reference. If there is any conflict between such headings or numbers
and the text of this Program, the text shall control.
(g)    Effect on Other Plans. Nothing in this Program shall be construed to
limit the rights of Participants under the Company’s or its Subsidiaries’
benefit plans, programs or policies.
(h)    Clawback Policy. All Awards granted under this Program shall be subject
to forfeiture (as determined by the Compensation Committee) in accordance with
the terms of the Company’s clawback or recoupment policy (as in effect from time
to time). Furthermore, prior to the occurrence of a Change in Corporate Control,
an Award (including an Earned Award and Vested Unit Award) granted under this
Program and shares of Common Stock issued under this Program to a Participant
shall be subject to forfeiture (as determined by the Compensation Committee) in
the event that a Participant breaches any provision of Section 4 herein.
(i)    Notices.    Any notice provided for under this Program shall be in
writing and may be delivered in person or sent by overnight courier, certified
mail, or registered mail (return receipt requested), postage prepaid, addressed
as follows (or to such other address as such party may designate in writing from
time to time):
If to the Company: Welltower Inc., 4500 Dorr Street, Toledo, OH 43615 Attention:
Legal Department
If to a Participant, at the address on file with the Company’s Human Resources
Department.
The actual date of mailing, as shown by a mailing receipt therefor, shall
determine the time at which notice was given. Any Participant may change the
address at which notice shall be given by notifying the Company in the manner
set forth in this Section 12(i). The Company may change the address at which
notice shall be given by notifying each Participant in the manner set forth in
this Section 12(i).
(j)    Section 409A.    
(1)    This Program is intended to comply with Section 409A of the Code (“Code
Section 409A”) and will be interpreted in a manner intended to comply with Code
Section 409A. Any provision that would cause this Program or any payment
hereunder to fail to satisfy Code Section 409A of the Code shall have no force
or effect until amended to the minimum extent required to comply with Code
Section 409A, which amendment may be retroactive to the extent permitted by Code
Section 409A. A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of
amounts or benefits that may be considered “deferred compensation” under Code
Section 409A (after taking into account all exclusions


11



--------------------------------------------------------------------------------




applicable to such payments or benefits under Code Section 409A) upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Program, references to a “retirement,”
“termination,” “termination of employment” or like terms shall mean such a
“separation from service”.
(2)    Any payment scheduled to be made under this Program that may be
considered made under a “nonqualified deferred compensation plan” subject to
Code Section 409A (after taking into account all exclusions applicable to such
payments or benefits under Code Section 409A), that are otherwise due on or
within the six-month period following termination of employment will accrue
during such six-month period and will instead become payable in a lump sum
payment on the first business day period following such six-month period.
Furthermore, notwithstanding any contrary provision herein, if any other
payments of money or other benefits due to a Participant under this Agreement
could cause the application of an accelerated or additional tax under Code
Section 409A, such payments or other benefits shall be deferred if deferral will
make such payment or other benefits compliant under Code Section 409A, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company, that does not cause such an
accelerated or additional tax.
(3)     Notwithstanding any contrary provision herein, a Participant’s right to
any payment (including each installment payment) under this Program shall be
treated as a “separate payment” within the meaning of Code Section 409A.




END OF PROGRAM DOCUMENT


12



--------------------------------------------------------------------------------






Exhibit A
2020-2022 LTI – Forward Looking
Weighting
Threshold4
Target
High5
 
 
 
 
 
Relative Performance to Health Care REIT Index1
50%
-400 bps
0 bps
+ 400 bps
Relative Performance to All REIT Index (MSCI)2
25%
-400 bps
0 bps
+ 400 bps
(Net Debt + Preferred) / Adjusted Annualized EBITDA3
25%
6.9x
6.4x
5.9x



1.    Matching index performance is Target; beating index performance by 400
basis points results in max payout; trailing index performance by 400 basis
points results in a threshold payout.
2.    Same as #1 above.
3.    The target is set with the 2019 year-end (Net Debt + Preferred)/Adjusted
Annualized EBITDA ratio of 6.4x. Threshold will be met at a ratio at 6.9x. The
High will be met at a ratio at or below 5.9x.


4.    Threshold payout is a .5 multiplier of target for all participants.
5.    High payout is a 1.5 multiplier of target for all Participants except for
Participants at the level of Senior Vice President and above. The high payout
for Participants at the level of Senior Vice President and above is a 2.0
multiplier of target.
In the event the Company’s performance shall fall between two levels in the
above chart, linear interpolation shall be used to determine the percentage of
the Target Award earned.


13

